Citation Nr: 1539950	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-17 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for osteoarthritis. 

2. Entitlement to service connection for rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to November 1968 and in the Navy from July 1974 to March 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his July 2012 Substantive Appeal (VA Form 9), the Veteran requested a videoconference hearing before a Member of the Board at the RO in connection with his claim. The Veteran was sent a letter informing him that a hearing was scheduled for September 2, 2015.  He failed to report for that hearing.  Because the Veteran has neither submitted good cause for failure to appear nor requested that the hearing be rescheduled, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  Specifically, the duty to assist has not been satisfied.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not been afforded a VA examination in relation to his claims for service connection.  In January 2010, the Veteran reported that while he served in Vietnam, he was assigned as a company clerk that involved long hours of typing and writing.  He stated that, "due to the hectic pace of being in a combat zone, I essentially did this work for 18 hour days for a full year.  The only breaks from this were when I did combat patrols with my unit."  The Veteran contends that the amount and repetitive nature of the work for prolonged hours caused his current arthritis and rheumatoid arthritis.  The Veteran's DD-214 notes that the Veteran's military occupational specialty indicates that he was a clerk and that he received the Vietnam Campaign Medal and the Vietnam Service Medal, which supports his statements.  Further, the Veteran's service treatment records indicate that the Veteran reported a growth on his left heel prior to his separation from the Army in 1968 and reported "bone, joint or other deformity" prior to his separation from the Navy in 1975.  The Veteran's separation examination in 1975 notes an abnormality of "dermatitis of heel with questionable exostosis."

As the Veteran has a current diagnosis of osteoarthritis and rheumatoid arthritis, and the Veteran's service treatment records indicates the possibility of some joint or bone deformities during service, the Board finds that an medical opinion should be sought regarding the etiology of the Veteran's conditions.  

Further, the Board notes that there are outstanding federal records that VA has not attempted to obtain, which may be relevant.  The Veteran's claims file indicates that the Veteran has been receiving disability benefits from the Social Security Administration (SSA) since at least November 2010.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any appropriate development and request updated treatment records from the Rockford OPC or the Madison VAMC and any other providers indicated by the Veteran.

2. The AOJ should undertake appropriate steps to obtain copies of any SSA records relating to any disability determination made with regard to the Veteran.

3. After completing the development listed above, schedule the Veteran for a VA examination (or examinations) for purposes of determining the etiology of the Veteran's current osteoarthritis and rheumatoid arthritis, including any arthritic condition disability of his bilateral hands and feet.  The examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed osteoarthritis and rheumatoid arthritis was incurred during, or as a result of, either of the Veteran's periods of active service.  The examiner should specifically discuss the findings of questionable exostosis of the Veteran's heel at each period of separation from service and the Veteran's duties during his service in Vietnam. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports should be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4. Upon completion of the above development, and any additional development deemed appropriate, readjudicate the Veteran's claims. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

